Case 1:18-cv-00760-LY Document 22-22 Filed 10/01/19 Page 1 of 11




             EX. 21
    Case 1:18-cv-00760-LY Document 22-22 Filed 10/01/19 Page 2 of 11






















                                                                D-SS-000404
    Case 1:18-cv-00760-LY Document 22-22 Filed 10/01/19 Page 3 of 11






























                                                                D-SS-000405
Case 1:18-cv-00760-LY Document 22-22 Filed 10/01/19 Page 4 of 11




                                                            D-SS-000406
    Case 1:18-cv-00760-LY Document 22-22 Filed 10/01/19 Page 5 of 11























                                                                D-SS-000407
    Case 1:18-cv-00760-LY Document 22-22 Filed 10/01/19 Page 6 of 11










                                                                D-SS-000408
    Case 1:18-cv-00760-LY Document 22-22 Filed 10/01/19 Page 7 of 11









                                                                D-SS-000409
Case 1:18-cv-00760-LY Document 22-22 Filed 10/01/19 Page 8 of 11




                                                            D-SS-000410
Case 1:18-cv-00760-LY Document 22-22 Filed 10/01/19 Page 9 of 11




                                                            D-SS-000411
    Case 1:18-cv-00760-LY Document 22-22 Filed 10/01/19 Page 10 of 11
















                                                                D-SS-000412
    Case 1:18-cv-00760-LY Document 22-22 Filed 10/01/19 Page 11 of 11








                                                                D-SS-000413
